DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson.
Re Claim 8. (Currently Amended)
Olson discloses an electromechanical lock, comprising: a bezel portion (14,8,9,3) of an exterior surface of the electromechanical smart lock; touch sensor circuitry positioned on a surface of the bezel and configured to detect pressure from a finger on [[a]] the surface of the bezel (col.6, lines 1-2, alternative fingerprint pressure sensor); a deadbolt (2) configured to retract to be in an unlock state, and configured to extend to be in a lock state; and a controller circuit (18) configured to generate control signals that cause the deadbolt to extend or retract based on detection of the pressure from the finger on the surface of the bezel (col.5, lines 12-36).
Olson teaches an alternative construction utilizing a fingerprint pressure sensor (col.6, lines 1-2). 
It would have been obvious to one of ordinary skill in the art to modify the tapping/swiping sensor of Olson for a pressure sensor as taught in an alternate embodiment of Olson as an obvious matter of design choice and furthermore obvious to place the sensor on any portion of the lock, including the bezel as taught by the prior art.
Re Claim 9. (Previously Presented)
Olson discloses the electromechanical lock of claim 8, wherein the touch sensor circuitry further identifies a fingerprint of the finger, and the controller is further configured to generate control signals that cause the deadbolt to extend or retract based on a determination that the fingerprint matches a stored fingerprint (col.5, lines 12-36).
Re Claim 14. (Original)
Olson discloses the electromechanical lock of claim 8, but fails to specify further comprising: a motor configured to be operated by the controller circuit to adjust the deadbolt between the lock state and the unlock state.
Olson does disclose a controlled actuator automatically coupled to actuate the deadbolt mechanism (col.6, line 34), which would have been obvious to one of ordinary skill in the art as teaching the use of a motor or solenoid as is well known in the lock art.

Claim(s) 1, 2, 5-7, 10-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al US-7,908,896 (hereinafter Olson) in view of Uyeda 10,738,504 (hereinafter Uyeda) and Zastrow et al US-11,021,894 (hereinafter Zastrow).
Re Claim 1. (Currently Amended)
Olson discloses an electromechanical smart lock (Fig.2,3,7, Abstract) to lock and unlock a door of a building, comprising: a housing (14,8,3), including a bezel (3), the housing defining an exterior surface of the electromechanical smart lock;  touch sensor circuitry (4) positioned on a surface of the bezel (Uyeda) and configured to detect a motion of a finger that traces [[a]] the surface of the bezel (Olson - col.5, lines 12-36; col.5, lines 53-61; bar, swipe fingerprint sensor 4); a deadbolt (2); a motor (col.1, conventional powered motor actuation, lines 25-27; controlled actuator, col.1, line 60-61, actuator 28/26) configured to actuate the deadbolt between a lock state and an unlock state; and a controller circuit (controller 18, Controlled actuator coupled to fingerprint sensor, col.1, lines 60-61, col.6, lines 40-65) configured to operate the motor based on detection of the motion of the finger tracing the surface of the bezel. 
Uyeda teaches a lockset with a bezel (108) with touch activation wherein the following is disclosed (in col.2, lines 16-26):
 “the entire outside cover of the lock is touch sensitive and allows a user to touch the lock to activate various functions of the lockset. This capability is unique because it does not require any special keypad area, button press, or glass capacitive touch sensor area, but rather allows the entire diameter of the lockset cover to act as a capacitive touch sensor for activation.”
Zastrow discloses biometric security access for a smart lock comprising “tracing a user defined pattern into the touch screen may also serve as the unlocking trigger” and “Just as entering a code via a keyboard or tracing a pattern onto a touch screen may unlock the compartment, scanning the user's retina or a finger print, via a camera, or using voice recognition, may unlock in the case” (col.6, lines 56-62). 
Accordingly, it would have been obvious to one of ordinary skill in the art in view of the teaching in Olson, providing the sensor “elsewhere on the assembly housing” (col.6, lines 41-44), to provide the sensor on the bezel portion of the assembly as taught by Uyeda, and further, to provide functionality as taught by Zastrow to sense “tracing a pattern” on the sensor surface in order to enhance the security access system.
Re Claim 2. (Previously Presented)
Olson as modified by Uyeda and Zastrow discloses the electromechanical smart lock of claim 1, wherein the touch sensor circuitry further identifies a fingerprint of the finger (col.5, lines 12-36), and the controller is further configured to operate a motor based on a determination that the fingerprint matches a stored fingerprint.
Re Claim 5. (Original)
Olson as modified by Uyeda and Zastrow discloses the electromechanical smart lock of claim 1, further comprising: a power source (battery power source within housing, Abstract) configured to provide electric power to the touch sensor circuitry, the motor, and the controller circuit, the power source disposed within a front bezel (8,14) of the electromechanical door (Col. 1, Line 64 – col.2, line 3, “In particular implementations, a biometric deadbolt lock mechanism may also include a battery for powering the controller, fingerprint sensor and controlled actuator.  In particular implementations, a biometric deadbolt lock's mechanisms, electronics and battery are sized and arranged to fit within a housing configured to fit into a conventional deadbolt lock opening”).
It would have been obvious to one of ordinary skill in the art to provide the power source within a front bezel as desired in view of the cited teaching in Olson.
Re Claim 6. (Original)
Olson as modified by Uyeda and Zastrow discloses the electromechanical smart lock of claim 1, further comprising: a power source (battery 22) configured to provide electric power to the touch sensor circuitry, the motor, and the controller circuit, the power source disposed within a back bezel (24) of the electromechanical door lock.
Re Claim 7. (Previously Presented)
As discussed above with respect to claim 1, Olson as modified by Uyeda and Zastrow discloses the electromechanical smart lock of claim 1, wherein the touch sensor circuitry is further configured to detect a direction of finger that traces the surface of the bezel (col.5, lines 12-36), and the controller circuit (18) further configured to operate the motor based on the direction of the finger.
Re Claim 10. (Previously Presented)
As in claim 1 above, Olson as modified by Uyeda and Zastrow discloses the electromechanical lock of claim 8, wherein the touch sensor circuitry is further configured to detect a motion of the finger that traces a surface of the bezel, the controller is further configured to generate control signals that cause the deadbolt to extend or retract based on motion of the finger.
Re Claim 11. (Original)
As discussed above with respect to claim 1, Olson as modified by Uyeda and Zastrow discloses the electromechanical lock of claim 10, but fails to teach further comprising: a key slot, and wherein the motion of the finger upon the bezel is a circular motion around the key slot.
In view of the teaching of Zastrow to motion or trace the finger or hand on the touch sensor in differing patterns, it would have been obvious to one of ordinary skill in the art to use the same reasoning to utilize a circular motion or varying direction of motion on the touch sensor or key slot of Olson as recited in claims 11, 12, 15, 19 and 20.
Re Claim 12. (Original)
As discussed above with respect to claim 1, Olson as modified by Uyeda and Zastrow discloses the electromechanical lock of claim 10, wherein the motion of the finger is a circular motion upon the bezel.
Re Claim 16. (Currently Amended)
As discussed above with respect to claim 1, Olson as modified by Uyeda and Zastrow discloses a method, comprising: detecting, by a touch sensor positioned on a surface of a bezel of an electromechanical lock, a motion of a finger tracing [[a]] the surface of [[a]] the bezel  generating a control signal based on the motion of the finger tracing the surface of the bezel; and in response to the control signal, actuating, by a motor, a position of a deadbolt (col.5, lines 12-36).
Re Claim 17. (Previously Presented)
As in claim 1 above, Olson as modified by Uyeda and Zastrow discloses the method of claim 16, further comprising: detecting, by the touch sensor, a fingerprint of the finger; determining, by a processor, that the fingerprint matches a stored fingerprint; and wherein the control signal is further based on the determination that the fingerprint matched the stored fingerprint (col.5, lines 12-36).
Re Claim 18. (Previously Presented)
Olson as modified by Uyeda and Zastrow discloses the method of claim 16, further comprising: detecting, by the touch sensor, a direction of finger that traces the surface of the bezel; and wherein the control signal is further based on the direction of the finger (swipe, col.5, lines 12-36).
Re Claim 19. (Previously Presented)
As discussed above, Olson as modified by Uyeda and Zastrow discloses the method of claim 16, further comprising: detecting, by the touch sensor, a pressure from the finger on the surface of the bezel; and wherein the control signal is further based on the pressure of the finger.
Re Claim 20. (Previously Presented)
As discussed above, Olson as modified by Uyeda and Zastrow discloses the method of claim 18, wherein the direction of the finger upon the bezel is a circular motion around a key slot.

Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Uyeda and Zastrow as applied to claim 1 above, and further in view of Scalisi 2017/0263067 (hereinafter Scalisi).
Re Claim 4. (Original)
Olson as modified by Uyeda and Zastrow discloses the electromechanical smart lock of claim 1, further comprising: a power source (battery, Abstract; or external power source, col.3, line 45-52) configured to provide electric power to the touch sensor circuitry, the motor, and the controller circuit, however Olson fails to teach the power source coupled with a doorbell wiring of the door.
Scalisi clearly teaches using the doorbell wiring to provide power to other door lock elements (para [0021], line 4-6).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the power source of Olson by utilizing a doorbell wiring as taught by Scalisi as an obvious matter of design choice in providing power using available sources within the door lock system. 
Re Claim 13. (Original)
As discussed with respect to claim 4 above, Olson as modified by Uyeda, Zastrow and Scalisi discloses the electromechanical lock of claim 8, further comprising: a power source configured to provide electric power to the controller circuit, the power source coupled with a doorbell wiring of the door.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-14, 16-20 have been considered and in view of the arguments presented in the Pre-Appeal of 12/28/21, prosecution is reopened to set forth additional arguments. 
It is respectfully noted that contrary to applicant’s arguments, Olson does teach a fingerprint sensor mechanism which senses tapping or pressure of a finger to activate (col.6, line 1-2). With respect to claim 8, it is respectfully submitted that the claim limitation “configured to detect pressure from a finger” is clearly taught by Olson as set forth above and this limitation does not clearly recite a specific type of pressure sensor as argued by Applicant. Arguably, the placing of a finger on a surface inherently presents pressure, which would be detected by the capacitive sensor of Olson. With respect to claim 1, and in response to applicant’s amendments, the Uyeda reference is now used to clearly teach the use of a touch sensor circuitry on a bezel surface (108). 
Furthermore, it is respectfully maintained that Zastrow clearly teaches the use of a finger tracing a pattern on the sensor as claimed. With respect to Applicant’s argument regarding Zastrow, it is once again respectfully submitted that it is the electronics which are being claimed, not the intended use of the electronics, therefore, the argument that the tracing of the mobile phone screen of Zaltrow is a wholly dissimilar security scenario from that of a door lock is not persuasive. The electronics to allow for the dissimilar intended use is analogous and equivalent.
In addition, the additionally cited prior art references teach many biometric security access systems utilizing fingerprint devices of various types including pressure, tapping, tracing, swiping, etc. Note especially, CN103526991 which discloses “touch gestures” (sliding along a preset track) and “pressing gesture” on the touch sensor interface 13 which is disclosed as being arranged on the top, bottom or as shown in Fig.3, on the outer surface 12 of the door handle cover 11 (akin to a bezel), (page 12 of the cited translation). There is a reasonable expectation as evidenced by the cited prior art that the sensor can be on a bezel. In In re Dillon, the court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original).
Accordingly, applicant’s arguments are not persuasive and claims 1, 2, 4-14, 16-20 stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note especially, 8,593,249 (pressure sensor), 2017/0204636,11450158. 
As previously discussed, note also, Dias 2016/0138300, Levesque 2015/0022466 – touch sensor recognizes a series of movements or gestures, also 2017/0230509 (para [0213-0226]), 2017/0180539 (geometric pattern), 2015/0332532 (para [130], [198], gestures), 2015/0284986 (para [0041], [0080]), 7,239,227 (tracing patterns, col. 2, lines 5-10, col. 6, lines 1-60).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675